The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, line 30, note that a specific date of publication should be provided for the cited patent literature for clarity and completeness of description. Page 2, line 2, it is noted that the specific reference to “FIG. 1” should make clear that such drawing is with respect to the patent literature and not to this application for clarity of description. Page 3, lines 1-14, it is noted that the reference labels appearing in this description are not appropriate for a summary of the invention and thus should be removed as being unnecessary. Page 5, line 21, note that the recitation of “is rendered greater” is vague in meaning and thus appropriate clarification is needed. Page 6, in the brief description of the drawings, it is noted that “(A)” & “(B)” views for FIGS. 3, 4, 5 and note that “(A)”, (B)” & “(C)” views for FIG. 6, respectively need to be provided for clarity and completeness of description. Page 7, line 19, note that the recitation of “Of the circumference of” is vague in meaning and thus appropriate clarification is needed. Page 10, lines 16 & 17, note that the recitation of “occurs due to intervention” is vague in meaning and thus appropriate clarification is needed. Page 12, line 7, note that “stage” should be rewritten as --stages-- for proper tense. Page 14, line 1, note that the recitation of “Here, there …” is vague in meaning and should be rewritten for an appropriate characterization; line 14, note that the recitation of “is charged into a via hole” is vague in meaning and thus appropriate clarification is needed. Page 15, lines 3, 4, note that --(in dB)-- should be inserted after “S11” (i.e. line 3) and --in GHz” should be inserted after “range” (i.e. line 4), respectively for consistency with the labeling in FIG. 8.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Throughout the specification description and particularly with respect to the collective descriptions in FIGS. 1-6, inclusive, note that in the specification description, particular labels should be reference with respect to the corresponding drawings in which such reference labels appear for clarity and completeness of description. Similarly, in each of the drawings, note that all reference labels appearing therein should be correspondingly described in the specification description of those drawings for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to because in FIG. 7, note that the drawing needs to be designated as --PRIOR ART-- or --CONVENTIONAL ART--, such as to be commensurate with the specification description in paragraph [0036].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, last paragraph therein and in claim 6, line 5, note that the respective recitations of “(second/first) via conductors along the lower surface of the dielectric substrate”, at these instances are vague in meaning, especially since the “via conductors” have not been positively associated with the “dielectric substrate” and thus appropriate clarification is needed.
In claim 6, lines 7, 8 and in claim 7, line 2, note that it is unclear whether the recitation of “via conductors increases stage by stage” would be an accurate characterization of this aspect of the invention, Appropriate clarification is needed.
In claim 11, lines 2 & 3, note that it is unclear whether the recitation of “all the connection pads” is necessary, especially since only first and second “connection pads” appear to have been previously defined and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 7, note that --thereof-- should be inserted after “opposite sides” for an appropriate characterization.
In claim 1, lines 13, 17 and in claims 8, 19, line 2, note that the respective recitation of “whose lower ends” should be rewritten as --with lower ends that--, at these instances for a more appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee (cited by applicants’). 
Lee (i.e. FIGS. 8, 9) discloses a waveguide arrangement, comprising: a dielectric substrate formed of stacked dielectric layers (i.e. 11a-11d) and including a first conductor layer (i.e. upper conductor layer 12) and a second conductor layer (i.e. bottom conductor layer 13) which are electrically connected to each other by conductor vias (i.e. 14) to form side wall portions that collectively define a substrate integrated waveguide; a feed portion (i.e. probe conductor 21) is electrically insulated by an insulator (i.e. 22) from the second conductor layer (13) and includes a single first via conductor (i.e. probe conductor 21a) having a circular column shape and is electrically connected at one end to the feed portion (21) and electrically connected at the other end thereof to a connection pad (i.e. conductor plate 15c), as best evident from FIG. 9; a plurality of second via conductors (i.e. 15b) each having a circular column shape and are connected to the connection pad (15c), as evident from FIG. 9. Note that by the nature of such an arrangement, the sum total of the cross-sectional area with the plurality of second via conductors is necessarily greater than the sum total of the cross-sectional area of the single first via conductor. Regarding claim 6, note that a plurality of third via conductors (i.e. also designated by label 15b) are electrically connected to the plurality of second via conductors (15b), as evident from FIG. 9.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujii et al pertains to an impedance match feeding structure for a substrate integrated waveguide.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee